Exhibit 10.4.1
NON-COMPETITION AGREEMENT
     THIS NON-COMPETITION AGREEMENT (this “Agreement”) is made and entered into
as of the 2nd day of November, 2007, by and between GLG Partners, Inc., a
Delaware corporation (together with its related entities, the “Company”), and
Noam Gottesman, an individual (the “Selling Principal”).
RECITALS
     WHEREAS, the Selling Principal owns directly, and beneficially owns
indirectly through a trust established by him (the “Trust”), an equity interest
in the Acquired Companies (as defined in Exhibit A to that certain Purchase
Agreement, dated June 22, 2007, relating to the acquisition by Freedom
Acquisition Holdings, Inc. of the GLG business (the “Purchase Agreement”)); and
     WHEREAS, the Selling Principal and the Trust, among others, have entered
into the Purchase Agreement, whereby they have agreed to sell their equity
interests in the Acquired Companies in exchange for Company securities and cash,
as a result of which, the Company will indirectly acquire all of the equity
interests of the Acquired Companies (the “Transaction”); and
     WHEREAS, each of the Selling Principal and the Trust have, as of this date,
sold, transferred, and conveyed their respective equity interests in the
Acquired Companies in accordance with the Purchase Agreement; and
     WHEREAS, following the Transaction, the Company intends to continue to
carry on the Business (the “Business” being defined as the management,
investment management, and investment advisory business, and the business of
structuring, establishing, marketing, distributing, and managing investment
funds, as carried on by the Acquired Companies immediately prior to the closing
of the Transaction or at any time during the Restricted Period (defined in
Section 1(a) below), and any other business or business activity that the
Company engages in during the Restricted Period); and
     WHEREAS, the Selling Principal has considerable knowledge relating to the
Business, which knowledge will substantially aid the Company in the operation
and conduct of the Business; and
     WHEREAS, the Purchase Agreement provides a substantial financial benefit to
the Selling Principal and the Trust, and contemplates that the parties hereto
will enter into this Agreement as a condition to the closing of the Transaction;
     NOW, THEREFORE, in consideration of the mutual recitals above and covenants
contained herein, and in accordance with the Purchase Agreement, the parties
hereto agree as follows:
     1. Covenant Not to Compete.
          (a) Non-Competition. Commencing on the date hereof and continuing
until the fifth anniversary of such date, irrespective of whether the Selling
Principal remains employed by the Company during such time (such five-year
period being referred to as the “Restricted

 



--------------------------------------------------------------------------------



 



Period”), the Selling Principal will not, without the prior written consent of
the Company, either directly or indirectly, carry on or engage in the Business
anywhere in the “Restricted Area” (defined in Section 1(b) below), except (i) as
a shareholder, officer, director, employee, or consultant of the Company or
(ii) as a shareholder or other equity owner of not more than three percent (3%)
of the shares of any company whose shares are publicly traded on any recognized
stock exchange.
          (b) Restricted Area. For purposes of this Agreement, “Restricted Area”
means the United States, England, Scotland, Wales, Northern Ireland, and any
other country in which the Selling Principal has undertaken his duties for the
Company to a material extent either during the one-year period immediately
preceding the date hereof or during the Restricted Period.
     2. Covenant Not to Solicit Employees and Partners.
          (a) Non-Solicitation. The Selling Principal will not, during the
Restricted Period, directly or indirectly, solicit for employment or other
provision of services any “Key Individual” (other than Leslie J. Schreyer)
(defined in Section 2(b) below), provided that such person is a “Key Individual”
on the date that the Selling Principal engages in such behavior or at any time
during the six-month period immediately prior to such date. Key Individual. For
purposes of this Agreement, a “Key Individual” is any person (a) who is an
employee or partner of the Company, (b) with whom the Selling Principal has had
material contact while the Selling Principal is employed by the Company, and
(c) is employed or engaged in marketing services and/or products (including
investment funds), in managing fund assets, as an analyst, or in a senior
management position.
     3. Remedies. The Selling Principal agrees that he has read this entire
agreement, understands it, and has had adequate time to review it with counsel
or any other advisor of his choice. The Selling Principal acknowledges that
Sections 1 and 2 above were negotiated at arms’ length and are required for the
fair and reasonable protection of the Company. The Selling Principal
acknowledges and agrees that a breach by him of any of his obligations under
this Agreement will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law, and, therefore, the Selling
Principal and the Company agree that, in the event of any breach of such
obligations, the Company will be entitled to injunctive relief and such other
and further relief, including monetary damages, as is proper in the
circumstances. No bond or other security will be required to obtain such relief,
and the Selling Principal consents to the issuance of such relief. Nothing in
this Section 3 will be deemed to limit the Company’s remedies at law or in
equity that may be pursued or availed of by it for any breach by the Selling
Principal of this Agreement.
     4. Reformation of Agreement; Severability. It is the intent of the parties
hereto that the restrictions contained in this Agreement be enforced to the
fullest extent permissible under the laws of each jurisdiction in which
enforcement is sought. If any restriction contained in this Agreement is for any
reason held by a court to be excessively broad as to duration, activity,
geographical scope, or subject, then such restriction will be construed,
judicially modified, or “blue penciled” in such jurisdiction so as to thereafter
be limited or reduced to the extent required to be enforceable in such
jurisdiction in accordance with applicable law. If any restriction contained in
this Agreement is held to be invalid, illegal, or unenforceable in any respect
under any applicable law in any jurisdiction, then such invalidity, illegality,
or

-2-



--------------------------------------------------------------------------------



 



unenforceability will not affect any other provision of this Agreement or any
other jurisdiction, but such restriction will be reformed, construed, and
enforced in such jurisdiction as if such invalid, illegal, or unenforceable
restriction had never been contained in this Agreement.
     5. Reasonableness of Restrictions. The Selling Principal has carefully read
and considered the provisions of this Agreement and, having done so, hereby
agrees that the restrictions set forth herein are fair and reasonable and are
reasonably required for the protection of the interests of the Company.
     6. Entire Agreement; Amendments; Waivers. This Agreement, the Purchase
Agreement, and any employment agreement entered into by the Selling Principal
contain the entire agreement between the parties hereto with respect to the
subject matter hereof and thereof. This Agreement may not be changed orally but
only by an agreement, in writing, signed by the Selling Principal and an officer
of the Company specifically designated by the board of directors of the Company
(or its designee) to execute such amendment. The terms or covenants of this
Agreement may be waived only by a written instrument specifically referring to
this Agreement, executed by the party waiving compliance. The failure of the
Company at any time or from time to time to require performance of any of the
Selling Principal’s obligations under this Agreement will in no manner affect
the Company’s right to enforce any provisions of this Agreement at a subsequent
time; and the waiver by the Company of any right arising out of any breach will
not be construed as a waiver of any right arising out of any subsequent breach.
     7. Assignment. This Agreement will inure to the benefit of, and will be
binding upon, the Company and its permitted assigns. The Company will not assign
this Agreement without the written consent of the Selling Principal, provided
that the Company may assign this Agreement without the written consent of the
Selling Principal to an affiliate of the Company.
     8. No Right of Employment. This Agreement will not be construed as
conferring on the Selling Principal any right to continued employment or
employment in any position.
     9. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, notwithstanding any conflict
of law provision to the contrary.
     10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original but all of which together will
constitute one and the same instrument.
[signature page follows]

-3-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first set forth above.

            GLG PARTNERS, INC.
      By:   /s/ Alejandro San Miguel         Name:   Alejandro San Miguel       
Title:   General Counsel and Corporate Secretary   

            SELLING PRINCIPAL
      /s/ Noam Gottesman       Noam Gottesman   

-4-